DETAILED ACTION
The instant application having Application No. 17/486,534 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims 1-10 do not fall within at least one of the four categories of patent eligible subject matter because the limitations are directed to software per se and do not have a physical or tangible. The use of the term “component” does not preclude purely software-based implementations such as programming objects or APIs with data variables being passed between such objects/APIs.
Furthermore, the claimed invention of claims 1-10 is directed to an abstract idea without significantly more. The claims recite routing between a source and a target. This judicial exception is not integrated into a practical application because the ideas are directed to an abstract idea with additional generic computer elements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements are well known in the art, particularly in view of the principle in software development of passing data from one programming object/API/layer to another programming object/API/layer.
	Claims 11-20 are also rejected as they inherit the deficiency that is present in the parent claims.
 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiluvuri (Patent Number US 10,949,171 B1).
As per claim 1, Chiluvuri discloses “a method for communication of a componentized application (software with modules or components; Column 13, lines 6-20), the componentized application at least comprising a source routing bus component (mechanism to couple any two modules for facilitating communications; Column 36, lines 65-67 to Column 37, lines 1-7), and the method comprising: acquiring, by the source routing bus component, a routing message to be sent (where the service-consumer module 523 queries the SRO/DoS 531 for the service-function and returns a reference to the service-function (used to request the service of service-provider 522, which processes the service request and sends a response) [Column 37, lines 9-16]. See also steps 1-3 in [FIG. 5]).” 
Chiluvuri discloses “in response to a message type of the routing message being an out-of- app message to be sent to a first target component included in a target application, establishing, by the source routing bus component, an external binding routing by binding a remote service, the external binding routing being a message transmission path between the source routing bus component and a target message dispatch service component in the target application to which the routing message is to be sent (see steps 1-3 as it pertains to registering for service between a service provider and service consumer that goes through a directory as opposed to a direct communication (as seen in steps 4-5) [FIG. 5; Column 37, lines 7-15 and 25-34; Column 38, lines 35-51]. The nature of the communications (either through a directory 521 or directly between the service provider and the service consumer) can be seen as a form of routing).” 
Chiluvuri discloses “and sending, by the source routing bus component, the routing message to the target message dispatch service component through the external binding routing, so that the first target component in the target application obtains the routing message (see steps 1-3 as it pertains to registering for service between a service provider and service consumer that goes through a directory as opposed to a direct communication (as seen in steps 4-5); FIG. 5).”
As per claims 2 and 14, Chiluvuri discloses “the method according to claim 1 (as disclosed by Chiluvuri above), wherein said establishing, by the source routing bus component (mechanism to couple any two modules for facilitating communications; Column 36, lines 65-67 to Column 37, lines 1-7), an external binding routing by binding a remote service comprises: while the source routing bus component establishes the external binding routing by binding a remote service, sending, by the source routing bus component to the target message dispatch service component of the target application, a request for registering a first callback interface (query service to directory 521 that results in a return service object; FIG. 5; Column 37, lines 9-11; Column 39, lines 17-29), the first callback interface being configured to transmit a response message fed back by the first target component of the target application for the routing message to the source routing bus component (as demonstrated by the interaction between the ‘provider interface’ and the ‘consumer interface’ of the components; Column 39, lines 30-55).”  
As per claim 3, Chiluvuri discloses “the method according to claim 1 (as disclosed by Chiluvuri above), wherein said sending, by the source routing bus component, the routing message to the target message dispatch service component through the external binding routing comprises: determining whether the routing message comprises target type data (where the SRO/DoS 521 returns a reference to the service-function [Column 37, lines 9-11]. See also the process of including an instance of an object by using a class designed and implemented for providing functionality or features of the module as well as communication code; Column 40, lines 32-38; Column 43, lines 9-29).”
Chiluvuri discloses “in response to determining that the routing message comprises the target type data, performing format conversion processing on the routing message to obtain a routing message in a target format suitable for cross-application transmission (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
Chiluvuri discloses “and sending the routing message in the target format to the target message dispatch service component through the external binding routing (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claim 4, Chiluvuri discloses “the method according to claim 3 (as disclosed by Chiluvuri above), further comprising: in response to determining that the routing message does not comprise the target type data, directly sending the routing message to the target message dispatch service component through the external binding routing (services offered along with (the term ‘along with’ is interpreted as ‘being separate/different from’) information about the communication interface, which is done through two service registration objects: DoS1 and SRO2; Column 43, lines 57-67 to Column 44, lines 1-3).”  
As per claims 5 and 15, Chiluvuri discloses “the method according to claim 1 (as disclosed by Chiluvuri above), wherein the componentized application further comprises a source message dispatch service component, and the method further comprises: in response to the componentized application being started, establishing an internal binding routing between the source routing bus component and the source message dispatch service component, and sending, by the source routing bus component to the source message dispatch service component, a request for registering a second callback interface, the second callback interface being configured to transmit a message from the source message dispatch service component to the source routing bus component, the internal binding routing being a message transmission path between the source routing bus component and the source message dispatch service component (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claims 6 and 16, Chiluvuri discloses “the method according to claim 1 (as disclosed by Chiluvuri above), wherein the componentized application further comprises a message initiating component, and said acquiring, by the source routing bus component, a routing message to be sent further comprises: receiving, by the source routing bus component, a call request sent by the message initiating component (query service (step 2) with a return service object (step 3); FIG. 5).”
Chiluvuri discloses “and performing, by the source routing bus component, message encapsulation on the call request to obtain the routing message, the routing message comprising a message type field indicating whether the routing message is an intra-app message or an out-of-app message, wherein the intra-app message indicates that the routing message is to be sent to other components included in the componentized application (compare steps 1-3 that goes through a directory to steps 4 and 5 where there is direct communication between the service provide and the service consumer; FIG. 5).”
As per claims 7 and 17, Chiluvuri discloses “the method according to claim 6 (as disclosed by Chiluvuri above), further comprising: in response to the source routing bus component acquiring a routing message to be sent, acquiring, by the source routing bus component, a message type field included in the routing message (where the SRO/DoS 521 returns a reference to the service-function [Column 37, lines 9-11]. See also the process of including an instance of an object by using a class designed and implemented for providing functionality or features of the module as well as communication code; Column 40, lines 32-38; Column 43, lines 9-29).” 
Chiluvuri discloses “and determining, by the source routing bus component, whether the message type of the routing message is an out-of-app message or an intra- app message according to the message type field included in the routing message (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claims 8 and 18, Chiluvuri discloses “the method according to claim 1 (as disclosed by Chiluvuri above), further comprising: in response to the message type of the routing message being an intra- app message to be sent to other components included in the componentized application, determining, by the source routing bus component, a second target component included in the componentized application to which the routing message is to be sent according to the routing message (where the SRO/DoS 521 returns a reference to the service-function [Column 37, lines 9-11]. See also the process of including an instance of an object by using a class designed and implemented for providing functionality or features of the module as well as communication code; Column 40, lines 32-38; Column 43, lines 9-29).”
Chiluvuri discloses “and sending, by the source routing bus component, the routing message to the second target component, so that the second target component performs action processing according to the routing message (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claim 9, Chiluvuri discloses “a method for communication of a componentized application (software with modules or components; Column 13, lines 6-20), the componentized application comprising a first target component (see the service provider and the service consumer; FIG. 5), a target routing bus component (mechanism to couple any two modules for facilitating communications; Column 36, lines 65-67 to Column 37, lines 1-7), and a target message dispatch service component (mechanism to couple any two modules for facilitating communications; Column 36, lines 65-67 to Column 37, lines 1-7), and the method comprising: receiving, by the target message dispatch service component, a remote service binding request sent by a source routing bus component included in a source application (where the service-consumer module 523 queries the SRO/DoS 531 for the service-function and returns a reference to the service-function (used to request the service of service-provider 522, which processes the service request and sends a response) [Column 37, lines 9-16]. See also steps 1-3 in [FIG. 5]).”
Chiluvuri discloses “discloses “in response to receiving the remote service binding request, establishing an external binding routing between the target message dispatch service component and the source routing bus component, the external binding routing being a message transmission path between the source routing bus component and the target message dispatch service component in the componentized application, wherein the source routing bus component sends a routing message to the target message dispatch service component through the external binding routing (see steps 1-3 as it pertains to registering for service between a service provider and service consumer that goes through a directory as opposed to a direct communication (as seen in steps 4-5) [FIG. 5; Column 37, lines 7-15 and 25-34; Column 38, lines 35-51]. The nature of the communications (either through a directory 521 or directly between the service provider and the service consumer) can be seen as a form of routing).” 
Chiluvuri discloses “discloses “in response to the routing message sent through the external binding routing being received, sending, by the target message dispatch service component, the routing message to the target routing bus component through an internal binding routing, the internal binding routing being a message transmission path between the target message dispatch service component and the target routing bus component; and sending, by the target routing bus component, the routing message to the first target component in the componentized application (see steps 1-3 as it pertains to registering for service between a service provider and service consumer that goes through a directory as opposed to a direct communication (as seen in steps 4-5); FIG. 5).” 
As per claim 10, Chiluvuri discloses “the method according to claim 9, further comprising: in response to a target application being started, establishing, by the target routing bus component, the internal binding routing, and requesting registration of a third callback interface from the target routing bus component to the target message dispatch service component, the third callback interface being configured to transmit a message from the target message dispatch service component to the target routing bus component (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claim 11, Chiluvuri discloses “a computing device, comprising a processor and a memory having computer instructions stored thereon that perform the method according to claim 1 (as disclosed by Chiluvuri above) when the computer instructions are executed by the processor (FIG. 1; Column 31, lines 30-60).”
As per claim 12, Chiluvuri discloses “a computing device, comprising a processor and a memory having computer instructions stored thereon that perform the method according to claim 9 (as disclosed by Chiluvuri above) when the computer instructions are executed by the processor (FIG. 1; Column 31, lines 30-60).”
As per claim 13, Chiluvuri discloses “a non-transitory computer-readable storage medium having computer instructions stored thereon that perform the method according to claim 1 (as disclosed by Chiluvuri above) when the computer instructions are executed (FIG. 1; Column 31, lines 30-60).”
As per claim 18, Chiluvuri discloses “the non-transitory computer-readable storage medium according to claim 13 (as disclosed by Chiluvuri above), wherein the following operations are further performed when the computer instructions are executed: in response to the message type of the routing message being an intra- app message to be sent to other components included in the componentized application, determining, by the source routing bus component, a second target component included in the componentized application to which the routing message is to be sent according to the routing message (where the SRO/DoS 521 returns a reference to the service-function [Column 37, lines 9-11]. See also the process of including an instance of an object by using a class designed and implemented for providing functionality or features of the module as well as communication code; Column 40, lines 32-38; Column 43, lines 9-29).”
Chiluvuri discloses “and sending, by the source routing bus component, the routing message to the second target component, so that the second target component performs action processing according to the routing message (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”
As per claim 19, Chiluvuri discloses “a non-transitory computer-readable storage medium having computer instructions stored thereon that perform the method according to claim 9 (as disclosed by Chiluvuri above) when the computer instructions are executed (FIG. 1; Column 31, lines 30-60).”
As per claim 20, Chiluvuri discloses “the non-transitory computer-readable storage medium according to claim 19 (as disclosed by Chiluvuri above), wherein the following operations are further performed when the computer instructions are executed: in response to a target application being started, establishing, by the target routing bus component, the internal binding routing, and requesting registration of a third callback interface from the target routing bus component to the target message dispatch service component, the third callback interface being configured to transmit a message from the target message dispatch service component to the target routing bus component (creating communication code for the modules [Column 40, lines 36-38]. See also the use of XML format data used between the service provider and the service consumer; Column 38, lines 4-18).”

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach routing between modules/components.
U.S. PATENT NUMBERS:
2004/0177335 A1 – [Paragraph 0082; FIG. 4 and 8]
2005/0229190 A1 – [Paragraph 0018; FIG. 2 and 3]
2007/0106769 A1 – [Paragraph 0032]
2010/0153530 A1 – [Paragraphs 0026-0027]
2011/0004701 A1 – [Paragraphs 0115 and 0126]
2011/0247009 A1 
2011/0265077 A1
2016/0323361 A1 – [Paragraph 0040; FIG. 4A]
2019/0384581 A1 – [FIG. 2 and 4]

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 2, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181